/ AO 24'51 (Rc'v, l l/\6) Judgnient in a C`rimiiial Case l`or a Petty Ot`l`ense
Sheet l

UNiTED STATES DisTRiCT CoURT

CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
V' (For a Pctty Oi`f`cnse)
ROSS’ BARRY P EDCR19-00024~KK
Case No. CC32 6796652
USl\/l No.
David Leicht, Retained

 

Del`cndant’s Attorney

THE DEFENDANT: ROSS, BARRY P

li{ THE DEFENDANT pleaded Pl guilty l:l nolo contendch to count(s) One

 

l:l Tl~lE DEFENDANT was found guilty on count(s)

 

'l`he defendant is adjudicated guilty ot` these ol`t`enses:

 

    

Tlic defendant is sentenced as provided in pages 2 through _________ 5

l:] 'I`HE DEFENDANT was found not guilty on count(s)

ol`thisjudgmcnt.

 

[] Count(s) l:] is l:l arc dismissed on the motion ofthc United States.

1 lt is oi‘dci'cd that the defendant must notify the Unitcd Statc_s attorney for this district within 30 days ol’anfl clia_n c ol`namc,
i'csid<:ncc. or mailing address until all lincs. restitution costs, a_nd special assessments imposed by this Judgmcnt ai~_e fu_ ly pat . lt ordered
to pay rcstitution__ thc dclendant must notify the court and Unitcd Statcs attorney of material changes in economic circumstances

January 11, 2019

D:ite ol` imposition of.ludgment

 
 
  

 

 

Citv and State ot`Defcndant’s Residencc:

y S` attire ol"Judge
PHoENiX, Az lg“

 

enly Kiya Kato, United States Magistrate Judge

Nanic and 'l`itlc oi".ludge
l j 1,6!| 4

 

Datc

AO 2351 (Rev. l l/l()') Jtidgnient in a Crimina| Case for a Petty OI`fense
Sheet 3 - Criminal Monetarv Penalties

 

.ludgment~l’age __”_WZ,W 01` _m»§___..`_.,n_._
DEFENDAN'l`: ROSS, BARRY P

CASENUMBER’ cc32 6796652 EDCR19-00024-KK
CRlMlNAL MONETARY PENALTIES

T`he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS 33 25.00 $ 100.00 $ 0.00 $ 30.00
[:l 'l`he determination of restitution is deferred until ____m . An ,»lniem{ad Jildgmen/ in a Ci'imiiial C'ase (AO 245C) will be

entered after such determination
[J "l`he defendant must make restitution (including community restitution) to the following payees in the amount listed below.

l’t` the defendant makes a partial payment. each payee shall receive an approximately proportioned payment,'unless specil]ed
otherwise m the pr_ior_ity`order` or percentage avment column below. l“lowe\"er, pursuant to 18 U.S.(,. § 3664(1}1 all nonfederal
victims mtist be paid in lull prior to the Umte States receiving payment.

    

Name of Pavee Total Loss** W y m v Priori§y or Percentage

 

TOTALS

 

l:l Restitution amount ordered pursuant to plea agreement $

ij 'l`he defendant must pay interest on restitution or a line ot`more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date ot`thejudgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 4 may be subject

w \

to penalties for delinquency and default, pursuant to 18 U.S,C. § 3612(§).

[:| 'l`he court determined that the defendant does not have the ability to pay intercst. and it is ordered that:
|:l the interest requirement is waived for |:l fine l:l restitution

E] the interest requirement for the [J fine [`J restitution is modified as follows:

* Justice l"or Victims of"l`rafl`icking Act of2015, I’ub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters lO‘)A, 110, ]lOA, and 113A of 'l`itle 18 for offenses committed on or after
September 13§ 1994, but before April 23, 1996. '

AO 2451 (Rev. l 1/1()) .ludgnicnt iii a Criminal Case for a Petty Ot`t`ense
Slieet 4 -~ Schcdule of Pavinents

 

 

Judgment--Page _… 3 tr Of v5 ,
martin oANi‘; ROSS, BARRY P
crisis NUMBER; CC32 6796652 EDCR19-00024-KK
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties arc due as follows:
A El Lump sum payment ot`S due immediately, balance due

l:l not later than , or

|'_`1 in accordance y\dth Cl C_. l:l D§ l:l E, or l:l F bclow); or

 

Payment to begin immediately (may be combined with El C, l:l D, or 1:1 F below)_; or
C ill Payment in equal g (e.g., wecl<ly, monthly, quarterly) installments ot" $ y w n l over a period of
M__M (e.g.. months or years), to commence _w_ (e.g.. 30 or 60 days) after the date of this judgment; or
D [3 Paynient in equal m ___________________________ (e.g,_. weckly, monthly, quai‘tcrly) installments ot` $ m__m_"m___wmm over a period of
(e.g., months or ycars), to commence (_e.g., 30 or 60 days) after release from imprisonment to
a term of supervision; or
E l:l Payment during the term of probation will commence within (c.g., 30 or 60 days) after release from

imprisonment 'l`he court will set the payment plan based on an assessnientof the defendant`s ability to pay at that time; or
F U( Special instructions regarding the payment of criminal monetary penalties:

Payment in the amount of $155 is due as directed by the U.S. Probation Office payable to:
U.S. District Court

255 E. Temple St., Ste. 1100
Los Angeles, CA 90012

Unless the court has expressly ordered otlieiwv'ise; if this judgment imposes imprisonment, payment of criminal monetary enalties is
du_e during the period ot imprisonmentl All criminal monetary penalties, except those payments made through the Federa Bureau of
Prisons Inmate Financial Responsibility Program, are made to the clerk ofthe couit.

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Qo-Del"end_arit Nanies, Case Numbers (including defendant numbcr), '[`otal Aniount, .loint and Several Amount,
and corresponding payee, i:t appropriate ~

The defendant shall pay the cost ot`prosecution.
[:l 'l`he defendant shall pay the following court cost(s): 0~00

El 'l`he defendant shall forfeit the dcfendant’s interest in the following property to the United States:

l’a_vrnents shall be applied in the following order: H'_l) assessment, (2) restitution princi al, (3) restitution interest, (4) fine princi al,
(5) tine interest, (6) community restitution. (7) .l\/r A assessment, (,8) penalties, and (9€ costs, including cost of prosecution an
court costs.

. iiO 2451 (Rev. l l/16) .liidgment in a Criminal Case for a Petty Otfense-
Sliect 5 - Probation

Dizirai\iDAN'r: ROSS, BARRY P

CASE NUMBERI CC32 6796652 EDCR19-00024-KK
PROBATION

Jiidgment--Page M_4_Mq of

You are hereby sentenced to probation for a term of:

One (1) year term of formal probation

MANDATORY CONDIT]ONS

l. You must not commit another federal_. state or local crime.

2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ot`a controlled substance You must Submit to one drug test within 15 days of

placement on probation and at least two periodic diug tests thereattcr, as determined by the court.
l:] The above drug testing condition is suspended, based on the court's determination that you pose a low risk
0f future SubetlnC€~ abuSC. (c/leclr {'fa])])/icrlli/e)

4. [:| Yoti must cooperate in the collection of DNA as directed by the probation ot`t`icer. (check {fapp/icab/e)

5 . [] You must comply with the requirements ol`thc Sex Ot"fender Registration and Notitication Act (:42 U.S.C. § l6901, er
seq.) as directed by the probation ofl'icer, the Bureau ol`Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted ot`a qualifying offense check ifapplicable)

6. l:l You must participate in an approved program for domestic violence (¢~heck ifapplimbl@)

7. l:l You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259. 2264, 2327, 3663, 3663A_, and 3664.

(c/:eck [/'n/;z)/ic'zible')

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

. . l.l` this judgment imposes a tine, you must pay in accordance with the Scliedule of Payments sheet of this j udgment.

10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments

You must comply with the standard conditions that have been adopted by this couit as well as with any other conditions on the
attached page.

h 3 AO 2451 (Rcv. l 1/16) Judgment in a Criminal Casc for a Pett_v Otfense
Sheet SB -- Probation Sugervision

Judgment - Page _~__L_ of 5
DEPENDAN'I":
CASE NUMBER:
SPEC[AL CONDITIONS GF' SUPERVISION

Defendant shall be placed on formal probation for a period of one year.
The terms and conditions of probation are as follows:

1) Defendant shall comply With the rules and regulations of the United States Probation Cffice and General Order
l 8- 1 0.

2) Defendant shall participate in an outpatient alcohol and/or substance abuse counseling and/or treatment program
that includes urinalysis, saliva, and/or sweat patch testing, as directed by the U. S. Probation Office. Defendant
shall abstain from using illicit drugs and abusing alcohol and prescription medications during the period of
supervision '

3) Defendant shall submit to one drug test within 15 days of commencing supervision and at least 2 periodic drug
tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation Office.

4) Defendant shall pay all or part of the costs of treating his/her drug and/or alcohol dependency to the aftercare
contractor during the period of supervision based on his/her ability to pay and shall provide proof of payment, as
directed by the U. S. Probation Office.

5) Defendant shall pay a total monetary sanction of $155 ($100 tine, $25 mandatory special assessment, $30
processing fee), as directed by the U. S. Probation Office.

6) Defendant shall report telephonically to the U. S. Probation Ofiice located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12 noon on l/l 1/19.

 

